DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action details a first action on the merits for the above referenced application No. Claims 1-4 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2020 was noted and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 03/16/2020.  These drawings are acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel Robert Lowe (Novel production techniques of radioisotopes using electron accelerators, Dissertation 2012) in view of D. Habs. U. Koster (Appl Phys B, 2011, 103, 501-519) and Tatsihiko Ogawa et al. (J Nucl. Sci and Tech, 2016, 53, 1766-1773).
Lowe discloses 99mTc production from Tc targets (Figure 5.8). The (y, y’) cross section in 99Tc is used to produce 99mTc (page 52). Lowe discloses that production of 99mTc by excitation from the ground state of Ts shows little promise as an effective method of supplying the medical community with 99mTc.
Lowe fails to disclose irradiating ground state Tc-99 with photon beam using nuclear resonance fluorescence.
Koster discloses the production of radioisotopes for nuclear medicine in (γ, xn + γ p) photonuclear reactions or (γ, γ”) photoexcitation reactions with high flux and small bandwidth y beams produced by Compton back-scattering of laser light from relativistic brilliant electron beams (abstract). Koster discloses that the radioisotopes for diagnostic or therapeutic nuclear medicine applications are usually produced by nuclear reactions and briefly discuss presently used techniques such as γ-beams with high y energies, high intensities and small bandwidth. Such a γ -facility will typically consist of an electron linac, delivering a relativistic electron beam with high brilliance and high intensity form which intense laser beams are Compton back-scattered. These γ-facilities allow to produce many radioisotopes in new photonuclear reactions with significantly higher specific activity (page 502). Koster discloses that the presently most used radioisotope for nuclear medicine studies is 99mTc is ideal for SPECT imaging. With γ -beams of high flux density, 99Mo could be produced with much higher specific activity, allowing direct use of existing generator technology (page 512-513). Additional disclosure includes that the intense brilliant γ-beam will allow one to produce radioisotopes with rather higher specific activity and radioactive targets are more efficiently converted into the required product isotopes, hence more compact and less active targets can be employed, resulting in less activity to be handled and less dose rate.
Ogawa discloses a study based on the general gamma de-excitation model, an nuclear resonance fluorescence (NRF) model that can simulate NRF reactions associated with all the levels included in nuclear structure database (abstract). NRF is regarded as an attractive phenomenon for applications such as non-destructive nuclear material assay and isomer production. Additional disclosure includes that when photons are used, to produce isomers that are used as medical radiations sources, targets are heated only by secondary electrons and positrons: therefore, the heating is much less significant and moreover, photons of NRF-energy do not produce by-products because nuclei that absorb photons of energies less than the nucleon-binding energies only undergo gamma de-excitation to reach the ground sate or the isomeric state.		
It would have been obvious to one of ordinary skill in the art at the time of invention to incorporate small bandwidth γ beams produced by Compton back-scattering of laser light as taught by Lowe into Lowe’s composition. The person of ordinary skill in the art would have been motivated to make this modifications because Koster teaches that the intense brilliant γ-beam will allow one to produce radioisotopes with rather higher specific activity and radioactive targets are more efficiently converted into the required product isotopes, hence more compact and less active targets can be employed, resulting in less activity to be handled and less dose rate (page 516) and reasonably would have expected success because the main advantage of the γ -beam facility is the new and rather
unique access to radioisotopes or isomers with high specific activity that can complement and extend the choice of radioisotopes for nuclear medicine applications.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.S/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618